EXHIBIT DATED: 7th JUNE 2007 MANOLIS SHIPPING LIMITED -AND- EFG EUROBANK ERGASIAS S.A LOAN AGREEMENT FOR THE AMOUNT OF USD 10,000,000 M.V MANOLIS P CONTENTS CLAUSE PAGE NO 1 PURPOSE, DEFINITIONS AND INTERPRETATION 1 2 DISBURSEMENT 8 3 CONDITIONS PRECEDENT 9 4 REPRESENTATIONS AND WARRANTIES 10 5 ARRANGEMENT FEE 15 6 EVIDENCE 15 7 REPAYMENT AND PREPAYMENT 16 8 INTEREST AND INTEREST PERIODS 17 9 THE MASTER SWAP AGREEMENT 19 10 PAYMENTS ACCOUNTS & CALCULATIONS 21 11 UNLAWFULNESS AND INCREASED COSTS 22 12 SECURITY 23 13 COVENANTS 24 14 EVENTS OF DEFAULT 29 15 APPLICATION OF RECEIPTS 32 16 ACCOUNTS 33 17 INDEMNITY 36 18 REMEDIES AND WAIVERS 37 19 LEGAL IMMINENCE 38 20 COUNTERPARTS 38 21 INVALIDITY 38 22 ASSIGNMENT 38 23 EXPENSES 39 24 NOTICE 39 25 GOVERNING LAW AND JURISDICTION 40 SCHEDULE I 41 SCHEDULE III 53 SCHEDULE IV 54 SCHEDULE V 55 THIS AGREEMENT is dated the seventh (7th) day of June two thousand seven and made BETWEEN 1.MANOLIS SHIPPING LIMITED being a company incorporated in accordance with the laws of the Republic of the Marshall Islands, whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960, Republic of Marshall
